PER CURIAM.
The appellant, James Lee May, challenges the trial court’s order finding him in contempt of court. We reverse and remand for further proceedings.
Appellant pleaded no contest to four counts of sexual battery, two counts of kidnapping, and one count of petty theft. At the sentencing hearing, the appellant addressed the trial court with very profane language. The trial court proceeded with the sentencing hearing, adjudicated appellant guilty, and imposed sentences for the crimes which were subject to the plea. The trial court then found appellant in direct criminal contempt and sentenced him to six months in the county jail, consecutive to the sentences just imposed. This timely appeal followed.
In the instant case, appellant contends, and the state agrees, that the trial court did not follow the procedural requirements of Florida Rule of Criminal Procedure 3.830. Because the trial court did not comply with these procedural requirements, we reverse the criminal contempt order and remand this case to the trial court for further proceedings. Sheffield v. State, 590 So.2d 1070 (Fla. 2d DCA 1991).
Reversed and remanded.
RYDER, A.C.J., and SCHOONOVER and QUINCE, JJ., concur.